Exhibit 10(mm)

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT by and between Fleet Financial Group, Inc., a Rhode Island
corporation (the “Company”), and Charles K. Gifford (the “Executive”), dated as
of the 14th day of March, 1999.

 

W I T N E S S E T H

 

WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of March 14, 1999
(the “Merger Agreement”), among the Company and BankBoston Corporation, a
Massachusetts corporation (“BKB”), BKB shall, as of the Effective Time (as
defined in the Merger Agreement), merge with and into the Company, so that the
Company is the Surviving Corporation (as defined in the Merger Agreement); and

 

WHEREAS, the Executive is currently party to a severance agreement entered into
with BKB, dated as of June 25, 1998 (the “Prior Agreement”); and

 

WHEREAS, the Company wishes to provide for the orderly succession of the
management of the Company following the Effective Time; and

 

WHEREAS, the Company further wishes to provide for the employment by the Company
of the Executive, and the Executive wishes to serve the Company, in the
capacities and on the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1. EMPLOYMENT PERIOD. The Company shall employ the Executive, and the Executive
shall serve the Company, on the terms and conditions set forth in this
Agreement, for an initial period (the “Initial Period”), a second period (the
“Interim Period”), and a third period (the “Final Period”) (the Initial Period,
the Interim Period and the Final Period are hereinafter collectively referred to
as the “Employment Period”). The Initial Period shall commence on the date (the
“Effective Date”) on which occurs the Effective Time and end on (a) January 1,
2002; or (b) such earlier date as the Chief Executive Officer of the Company as
of the date hereof (the “Initial CEO”) ceases to be Chief Executive Officer of
the Company for any reason. The Interim Period shall begin at the end of the
Initial Period and end on the first anniversary of the end of the Initial Period
or such earlier date as the Chairman of the Board of Directors of the Company
(the “Board”) as of the date hereof ceases to be Chairman of the Board for any
reason. The Final Period shall begin at the end of the Interim Period and end on
January 1, 2003 or, if earlier, upon the termination of the Executive’s
employment hereunder (as of the Date of Termination, as defined in Section
4(d)). This Agreement shall be null and void if the Effective Time does not
occur.

 

2. POSITION AND DUTIES. (a) During the Initial Period, the Executive shall serve
as the President and Chief Operating Officer of the Company. During the Interim
Period, the Executive shall serve as the Chief Executive Officer of the Company
and during the Final Period the Executive shall serve as both the Chief
Executive Officer of the Company and as Chairman of the Board; in each case

 



--------------------------------------------------------------------------------

with such duties and responsibilities as are customarily assigned to such
positions, and such other duties and responsibilities not inconsistent therewith
as may from time to time be assigned to him by the Board. The Board shall
appoint the Executive to the positions specified above at the times specified
above throughout the Employment Period. During the Employment Period, the
Company shall cause the Executive to be included in the slate of persons
nominated to serve as directors on the Board and shall use its best efforts
(including, without limitation, the solicitation of proxies) to have the
Executive elected and reelected to the Board for the duration of the Employment
Period. The Executive shall be a member of the Company’s Executive Committee at
all times during the Employment Period.

 

(b) During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive shall devote reasonable
attention and time during normal business hours to the business and affairs of
the Company and, to the extent necessary to discharge the responsibilities
assigned to the Executive under this Agreement, use the Executive’s reasonable
best efforts to carry out such responsibilities faithfully and efficiently. It
shall not be considered a violation of the foregoing for the Executive to serve
on corporate, industry, civic or charitable boards or committees, so long as
such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement, provided that the Executive may continue to participate and
engage in activities not associated with the Company consistent with the
Executive’s past practices at BKB.

 

(c) The Company’s headquarters shall be located in Boston, Massachusetts, and
the Executive shall be based and reside in the general area of Boston, except
for such reasonable travel obligations as do not materially exceed the
Executive’s travel obligations immediately prior to the Effective Date.

 

(d) Effective as of the Effective Date, the Company and the Executive shall
enter into an agreement concerning the Executive’s rights and duties in the
event of a “change in control” of the Company, which shall be the same in form
and substance as that of the Initial CEO. Any benefits to which the Executive
becomes entitled under such agreement shall not be in addition to, but shall be
reduced by, the Severance Payments, as defined in Section 6.1 of the Prior
Agreement and as referred to in Section 5(a)(i)(A).

 

3. COMPENSATION. The Executive’s compensation during the Employment Period shall
be determined by the Board upon the recommendation of the committee of the Board
having responsibility for approving the compensation of senior executives (the
“Compensation Committee”), subject to the provisions of Sections 3(a)-(f).

 

(a) BASE SALARY. During the Initial Period and the Interim Period, commencing on
the Effective Date, the Executive shall receive an annual base salary (“Annual
Base Salary”) at a rate of not less than 100% of the rate of annual base salary
paid to the Initial CEO. The Annual Base Salary shall be payable in accordance
with the Company’s regular payroll practice for its senior executives, as in
effect from time to time. During the Employment Period, the Annual Base Salary
shall be reviewed by the Compensation Committee for possible increase at least
annually. Any increase in the Annual Base Salary shall not limit or reduce any
other obligation of the Company under this Agreement. The Annual Base Salary
shall not be reduced

 

2



--------------------------------------------------------------------------------

after any such increase, and the term “Annual Base Salary” shall thereafter
refer to the Annual Base Salary as so increased.

 

(b) ANNUAL BONUS. With respect to each fiscal year ending during the Initial
Period, the Executive shall receive an annual bonus (“Annual Bonus”) of not less
than 9/10 of the annual bonus earned by the Initial CEO with respect that year.
With respect to each fiscal year ending during the Interim Period, the Executive
shall receive such Annual Bonus as shall be determined by the Board upon
recommendation of the Compensation Committee, provided that such Annual Bonus
shall not be less than 10/9 of the annual bonus earned by the Initial CEO with
respect to such fiscal year. The Annual Bonus shall be payable in accordance
with the Company’s regular payroll practice for its senior executives, as in
effect from time to time.

 

(c) OTHER INCENTIVE COMPENSATION. (i) During the Employment Period, the
Executive shall be eligible to participate in short-term incentive compensation
plans and long-term incentive compensation plans (the latter to consist of plans
offering stock options, restricted stock and/or other long-term incentive
compensation, as adopted and approved by the Board or the Compensation Committee
from time to time).

 

(ii) Without limiting the generality of the foregoing, as of the Effective Date,
the Company shall make an award to the Executive of 300,000 restricted shares
(the “Restricted Stock Grant”) of the Company’s common stock (“Common Shares”).
75,000 of such restricted shares (the “Donated Shares”), less the number of
shares necessary to pay the Tax Amount (as defined hereinbelow), shall be
donated to the Chad and Anne Gifford Fund at The Old Colony Charitable
Foundation or such other charitable organization as the Executive may choose,
provided that such organization is qualified under Section 501(c)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”). Subject to the
provisions of Section 5 and subject to the attainment of the performance
criteria previously agreed upon, all restrictions with respect to the Restricted
Stock Grant shall lapse, with respect to one-sixth of the shares subject to such
grant (including one-sixth of the Donated Shares), at the close of the first
full fiscal quarter of the Company following the Effective Date; with respect to
one-third of the shares subject to such grant (including one-third of the
Donated Shares), on each of December 31, 2000 and December 2001; and with
respect to one-sixth of the shares subject to such grant (including one-sixth of
the Donated Shares), on December 31, 2002. For purposes of this Agreement, the
“Tax Amount” shall mean any federal, state and local income and employment taxes
imposed upon the Executive in connection with a donation hereunder, taking into
account any limitations on the deductibility of the donated amount under federal
income tax laws, and shall be determined by the independent auditor of BKB
immediately prior to the Effective Date (the “Auditor”). The Tax Amount shall be
withheld by the Company and paid to the appropriate tax authorities in
accordance with applicable law. If the Executive’s employment shall be
terminated prior to the lapse of restrictions with respect to all or a portion
of the Common Shares subject to a Restricted Stock Grant, including the Donated
Shares (the “Unvested Shares”), the Unvested Shares shall be forfeited if the
termination of employment is by the Company for Cause or by the Executive other
than for Good Reason and shall become fully vested if the termination of
employment is for any other reason. Subject to the foregoing provisions of this
Section 3(c)(ii), the terms of the

 

3



--------------------------------------------------------------------------------

Restricted Stock Grant shall be consistent with the terms of the BankBoston 1996
Long-Term Incentive Plan (the “BKB Stock Plan”).

 

(iii) Without limiting the generality of the foregoing, as of the Effective Date
and as of each of the first two anniversaries thereof, the Company shall make
awards to the Executive of a nonqualified option, with an initial term of 10
years, to purchase 300,000 Common Shares (the “Option Grants”). Subject to the
provisions of Section 5, each of the Option Grants shall vest and become
exercisable as determined by the Board of Directors of the Company (or the
compensation committee of the Board of Directors), provided that at least
one-third of the shares subject to each Option Grant shall vest and become
exercisable on each of the first three anniversaries of the date of grant.
Subject to the foregoing provisions of this Section 3(c)(iii), the terms of the
Option Grants shall be consistent with the terms of the BKB Stock Plan.

 

(iv) Prior to the date of grant of each of the Restricted Stock Grants and
Option Grants, the Company shall register, on a Form S-8 or other appropriate
form, the Common Shares subject to the Restricted Stock Grant (including the
Donated Shares) and the Option Grant.

 

(d) SERP. During the Employment Period, the Executive shall continue to
participate in BKB’s supplemental retirement plans or any successor thereto or
substitute therefor, or, if more favorable to the Executive, in the supplemental
retirement plans in which the Initial CEO participates during the Initial
Period, with credit thereunder for his years of service with the BKB, provided
that the aggregate annual defined benefit retirement income (including
retirement income from tax-qualified defined benefit retirement plans),
expressed as a single life annuity, to which the Executive shall be entitled
upon his termination of employment with the Company for any reason shall not be
less than (but may be more than) $1.25 million, unreduced for any reason
(including early retirement). Upon the death of the Executive, if his spouse
survives him, his spouse shall be entitled to an aggregate annual defined
benefit retirement income for her life of not less than 75% of the amount set
forth in the immediately preceding sentence. The benefit provided under this
Section 3(d) (the “SERP Benefit”) shall be distributed in the same form as the
benefits to which the Executive is entitled under the BankBoston Cash Balance
Retirement Plan or any successor thereto. This Section 3(d) shall not expire or
terminate upon the expiration or termination for any reason of this Agreement
and shall continue in full force and effect upon such expiration or termination.

 

(e) FRINGE BENEFITS. During the Employment Period, the Executive shall be
entitled to receive fringe benefits on a basis not less favorable than the basis
on which such benefits are provided to the Initial CEO during the Initial
Period. Without limiting the generality of the foregoing, during the Employment
Period, the Executive shall be provided with the use of a Company airplane and
Company automobile, with driver, on a basis no less favorable to the Executive
than provided to the Executive immediately prior to the Effective Date.

 

(f) OTHER BENEFITS. During the Employment Period, (i) the Executive shall
participate in all applicable savings and retirement plans, practices, policies
and programs of the Company on a basis not less favorable than the basis on
which such benefits are provided to the Initial CEO during the Initial Period,
and (ii) the Executive and/or the Executive’s eligible

 

4



--------------------------------------------------------------------------------

dependents, as the case may be, shall be eligible for participation in, and
shall receive all benefits under, all applicable welfare benefit plans,
practices, policies and programs provided by the Company, including, without
limitation, medical, prescription, dental, disability, salary continuance,
employee life insurance, group life insurance (but not split-dollar insurance),
accidental death and travel accident insurance plans and programs on the same
basis and subject to the same terms, conditions, cost-sharing requirements and
the like as the Initial CEO during the Initial Period.

 

4. TERMINATION OF EMPLOYMENT. (a) DEATH OR DISABILITY. The Executive’s
employment shall terminate automatically upon the Executive’s death. The Company
shall be entitled to terminate the Executive’s employment because of the
Executive’s Disability during the Employment Period. “Disability” means that (i)
the Executive has been unable, for the period specified in the Company’s
disability plan for senior executives, but not less than a period of 180
consecutive business days, to perform the Executive’s duties under this
Agreement, as a result of physical or mental illness or injury, and (ii) a
physician selected by the Company or its insurers, and acceptable to the
Executive or the Executive’s legal representative, has determined that the
Executive is disabled within the meaning of the applicable disability plan for
senior executives. A termination of the Executive’s employment by the Company
for Disability shall be communicated to the Executive by written notice, and
shall be effective on the 30th day after receipt of such notice by the Executive
(the “Disability Effective Date”), unless the Executive returns to full-time
performance of the Executive’s duties before the Disability Effective Date.

 

(b) TERMINATION BY THE COMPANY. (i) The Company may terminate the Executive’s
employment for Cause or without Cause. “Cause” means (A) the conviction of the
Executive for the commission of a felony from which all final appeals have been
taken, or (B) willful gross misconduct by the Executive in connection with his
employment by the Company, in either case that results in material and
demonstrable financial harm to the Company. No act or failure to act on the part
of the Executive shall be considered “willful” unless it is done, or omitted to
be done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any act
or failure to act that is based upon authority given pursuant to a resolution
duly adopted by the Board, or the advice of counsel for the Company, shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. In the event of a dispute
concerning the application of this provision, no claim by the Company that Cause
exists shall be given effect unless the Company establishes to the Board by
clear and convincing evidence that Cause exists.

 

(ii) A termination of the Executive’s employment for Cause shall not be
effective unless it is accomplished in accordance with the following procedures.
The Company shall give the Executive written notice (“Notice of Termination for
Cause”) of its intention to terminate the Executive’s employment for Cause,
setting forth in reasonable detail the specific conduct of the Executive that it
considers to constitute Cause and the specific provisions of this Agreement on
which it relies, and stating the date, time and place of the Special Board
Meeting for Cause. The “Special Board Meeting for Cause” means a meeting of the
Board called and

 

5



--------------------------------------------------------------------------------

held specifically and exclusively for the purpose of considering the Executive’s
termination for Cause, that takes place not less than twenty nor more than
thirty business days after the Executive receives the Notice of Termination for
Cause. The Executive shall be given an opportunity, together with counsel, to be
heard at the Special Board Meeting for Cause. The Executive’s termination for
Cause shall be effective when and if a resolution is duly adopted at the Special
Board Meeting for Cause by affirmative vote of three-quarters of the entire
membership of the Board stating that, in the good faith opinion of the Board,
the Executive is guilty of the conduct described in the Notice of Termination
for Cause and that such conduct constitutes Cause under this Agreement.

 

(c) GOOD REASON. (i) The Executive may terminate employment for Good Reason or
without Good Reason. “Good Reason” means:

 

A. the failure of the Company to appoint the Executive to the position of Chief
Executive Officer of the Company upon the expiration of the Initial Period;

 

B. the failure of the Company to cause the Executive to be elected to the Board
or to be appointed to the Company’s Executive Committee;

 

C. the failure of the Executive to be appointed as Chairman of the Board upon
the expiration of the Interim Period;

 

D. any requirement by the Company that the Executive’s services be rendered
primarily at a location or locations other than Boston, Massachusetts;

 

E. the failure by the Company to enter into the agreement prescribed in Section
2(d) of this Agreement;

 

F. the assignment to the Executive of any duties or responsibilities
inconsistent in any respect with those customarily associated with the positions
(including status, offices, titles and reporting requirements) to be held by the
Executive during the applicable period pursuant to this Agreement, the
appointment of any other Executive to perform any of the duties or
responsibilities customarily associated with the positions to be held by the
Executive during the applicable period pursuant to this Agreement, or any other
action by the Company that results in a diminution or other material adverse
change in the Executive’s position, authority, duties or responsibilities, other
than an isolated, insubstantial and inadvertent action that is not taken in bad
faith and is remedied by the Company promptly after receipt of notice thereof
from the Executive;

 

G. any failure by the Company to comply with any provision of Section 3 of this
Agreement, other than an isolated, insubstantial and inadvertent failure that is
not taken in bad faith and is remedied by the Company promptly after receipt of
notice thereof from the Executive;

 

6



--------------------------------------------------------------------------------

H. any failure by the Company to comply with Section 10(c) of this Agreement; or

 

I. any other material breach of this Agreement by the Company that is not
remedied by the Company promptly after receipt of notice thereof from the
Executive.

 

(ii) For purposes of this Section 4(c), any good faith determination of “Good
Reason” made by the Executive shall be conclusive. A termination of employment
by the Executive for Good Reason shall be effectuated by giving the Company
written notice (“Notice of Termination for Good Reason”) of the termination,
setting forth in reasonable detail the specific conduct of the Company that
constitutes Good Reason and the specific provision(s) of this Agreement on which
the Executive relies. A termination of employment by the Executive for Good
Reason shall be effective on the fifth business day following the date when the
Notice of Termination for Good Reason is given, unless the notice sets forth a
later date (which date shall in no event be later than 30 days after the notice
is given).

 

(iii) The failure to set forth any fact or circumstance in a Notice of
Termination for Good Reason shall not constitute a waiver of the right to
assert, and shall not preclude the party giving notice from asserting, such fact
or circumstance in an attempt to enforce any right under or provision of this
Agreement.

 

(iv) A termination of the Executive’s employment by the Executive without Good
Reason shall be effected by giving the Company written notice of the
termination.

 

(d) DATE OF TERMINATION. The “Date of Termination” means the date of the
Executive’s death, the Disability Effective Date, or the date on which the
termination of the Executive’s employment by the Company for Cause or without
Cause or by the Executive for Good Reason or without Good Reason is effective,
as the case may be.

 

5. OBLIGATIONS OF THE COMPANY UPON TERMINATION. (a) OTHER THAN FOR CAUSE; FOR
GOOD REASON; DEATH OR DISABILITY. If, during the Employment Period, the Company
terminates the Executive’s employment for Disability or any other reason, other
than Cause; or the Executive terminates employment for Good Reason; or the
Executive’s employment is terminated by reason of his death; the Company shall

 

(i) pay to the Executive (or, in the event of termination of employment by
reason of the Executive’s death, as provided in Section 10(a)), in a lump sum,
in cash, within five business days after the Date of Termination, or as
otherwise provided in this Section 5(a)(i),

 

A. the “Severance Payments” as defined in Section 6.1 of the Prior Agreement
(including without limitation payment to the Executive on account of the items
described in paragraph (C) of such Section 6.1), representing the amounts and
benefits to which the Executive would have been entitled under the Prior
Agreement, as determined by the Auditor no later than 30 days after the
execution of this Agreement, plus interest from the Effective Date to the date
of the payment of such Severance

 

7



--------------------------------------------------------------------------------

Payments, at an annual rate equal to the “prime” rate as in effect on the Date
of Termination, compounded daily (the “New Severance Payment”), provided that
the Executive may elect to reduce the Severance Payments by the amount described
in paragraph (B) of Section 6.1 of the Prior Agreement and, in lieu thereof,
receive for a period of three years following the Date of Termination the
continuation of the benefits described in Section 3(f)(ii); and

 

B. the sum of the following amounts (the “Accrued Obligations”): (1) any portion
of the Executive’s Annual Base Salary through the Date of Termination that has
not yet been paid; (2) an amount equal to the product of (A) the maximum annual
bonus that the Executive would have been eligible to earn for the year during
which such termination occurs, and (B) a fraction, the numerator of which is the
number of days in such year through the Date of Termination, and the denominator
of which is 365; and (3) the SERP Benefit and all compensation and benefits
payable to the Executive under the terms of the Company’s compensation and
benefit plans, programs or arrangements as in effect immediately prior to the
Date of Termination, provided that the form of the SERP Benefit shall be
determined pursuant to Section 3(d) (the “SERP Procedure”) and the form of other
benefits described in this clause (B)(3) shall be determined in accordance with
the aforesaid plans, programs and arrangements; and

 

(ii) cause the Restricted Stock Grant, to the extent then unvested or
forfeitable, to become immediately and fully vested and the Option Grants, to
the extent then not exercisable, to become immediately and fully exercisable;
and for purposes of any post-termination exercise period associated with such
awards, consider the Executive to have remained employed through January 1,
2003; and

 

(iii) if termination is by the Company other than for Cause or by the Executive
for Good Reason, at its expense, provide the Executive with outplacement
services suitable to the Executive’s position for three years following the Date
of Termination or, if earlier, until the first acceptance by the Executive of an
offer of employment; and

 

(iv) if the Executive terminates his employment for the event of Good Reason
described in Section 4(c)(i)(A) or 4(c)(i)(C) or if the Company terminates the
Executive’s employment other than for Cause prior to the date on which the
Executive is entitled pursuant to this Agreement to become Chairman of the
Board, pay to the Chad and Anne Gifford Fund at The Old Colony Charitable
Foundation or such other charitable organization as the Executive may choose,
provided that such organization is qualified under Section 501(c)(3) of the
Code, in a lump sum, in cash, within five business days after the Date of
Termination, $15,000,000, reduced by the Tax Amount (as defined in Section
3(c)), such Tax Amount to be determined by the Auditor and to be withheld by the
Company and paid to the appropriate tax authorities in accordance with
applicable law.

 

(b) BY THE EXECUTIVE OTHER THAN FOR GOOD REASON; UPON TERMINATION FOLLOWING
EXPIRATION OF THE AGREEMENT. If the Executive voluntarily terminates employment,
other than for Good Reason, during the Employment Period or if the Executive’s
employment terminates for any reason after January 1, 2003, the Company shall
pay to the Executive (1) in a lump sum in cash within 30 days of the Date of
Termination,

 

8



--------------------------------------------------------------------------------

the New Severance Payment and any portion of the Executive’s Annual Base Salary
through the Date of Termination that has not been paid; and (2) the SERP Benefit
in accordance with the SERP Procedure and all compensation and benefits payable
to the Executive under the terms of the Company’s compensation and benefit
plans, programs or arrangements as in effect immediately prior to the Date of
Termination.

 

(c) BY THE COMPANY FOR CAUSE. If the Executive’s employment is terminated by the
Company for Cause on or prior to January 1, 2003, the Company shall pay to the
Executive (1) any portion of the Executive’s Annual Base Salary through the Date
of Termination that has not been paid; and (2) the SERP Benefit in accordance
with the SERP Procedure and all compensation and benefits payable to the
Executive under the terms of the Company’s compensation and benefit plans,
program or arrangements as in effect immediately prior to the Date of
Termination.

 

(d) EXCISE TAX PAYMENT. (i) In the event that any payment or benefit received or
to be received by the Executive pursuant to the terms of this agreement (the
“Contract Payments”) or of any other plan, arrangement or agreement of the
Company (or any affiliate) (together with the Contract Payments, the “Total
Payments”) would be subject to the excise tax (the “Excise Tax”) imposed by
section 4999 of the Code as determined as provided below, then, subject to the
provisions of Section 5(d)(ii), the Company shall pay to the Executive, at the
time specified in Section 5(d)(iii) below, an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the Executive, after deduction of
the Excise Tax on Total Payments and any federal, state and local income and
employment taxes and the Excise Tax upon the Gross-Up Payment, and any interest,
penalties or additions to tax payable by the Executive with respect thereto,
shall be equal to the total present value (using the applicable federal rate (as
defined in section 1274(d) of the Code in such calculation) of the Total
Payments at the time such Total Payments are to be made. For purposes of
determining whether any of the Total Payments will be subject to the Excise Tax
and the amounts of such Excise Tax, (A) the total amount of the Total Payments
shall be treated as “parachute payments” within the meaning of section
280G(b)(2) of the Code, and all “excess parachute payments” within the meaning
of section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax,
except to the extent that, in the opinion of the Auditor, such amount (in whole
or in part) does not constitute a “parachute payment” within the meaning of
section 280G(b)(2) of the Code, or such “excess parachute payments” (in whole or
in part) are not subject to the Excise Tax, (B) the amount of the Total Payments
that shall be treated as subject to the Excise Tax shall be equal to the lesser
of (1) the total amount of the Total Payments or (2) the amount of “excess
parachute payments” within the meaning of section 280G(b)(1) of the Code (after
applying clause (A) hereof), and (C) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Auditor in accordance
with the principles of sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals in the calendar year in which the Gross-Up Payment is
to be made and state and local income taxes at the highest marginal rates of
taxation applicable to individuals as are in effect in the state and locality of
the Executive’s residence in the calendar year in which the Gross-Up Payment is
to be made, net of the maximum reduction in federal income taxes that can be
obtained from deduction of such state

 

9



--------------------------------------------------------------------------------

and local taxes, taking into account any limitations applicable to individuals
subject to federal income tax at the highest marginal rate.

 

(ii) In the event that, after giving effect to any redeterminations described in
Section 5(d)(iv), the sum of the Total Payments and the Gross-Up Payment (in
each case after deduction of the net amount of federal, state and local income
and employment taxes and the amount of Excise Tax to which the Executive would
be subject in respect of such Total Payments and the Gross-Up Payment) does not
equal or exceed 110% of the largest amount of Total Payments that would result
in no portion of the Total Payments being subject to the Excise Tax (after
deduction of the net amount of federal, state and local income and employment
taxes on such reduced Total Payments), then Section 5(d)(i) shall not apply and,
to the extent necessary to ensure that no portion of the Total Payments is
subject to the Excise Tax, the cash Contract Payments shall first be reduced (if
necessary, to zero), and the noncash Contract Payments shall thereafter be
reduced (if necessary, to zero); provided, however, that the Executive may elect
to have the noncash Contract Payments reduced (or eliminated) prior to any
reduction of the cash Contract Payments.

 

(iii) The Gross-Up Payments provided for in Section 5(d)(i) shall be made upon
the earlier of (i) ten days following termination of the Executive’s employment
or (ii) ten days following the imposition upon the Executive or payment by the
Executive of any Excise Tax.

 

(iv) If it is established pursuant to a final determination of a court or an
Internal Revenue Service proceeding or the opinion of the Auditor that the
Excise Tax is less than the amount taken into account under Section 5(d)(i), the
Executive shall repay to the Company within thirty (30) days of the Executive’s
receipt of notice of such final determination or opinion the portion of the
Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and federal, state and local
income and employment taxes imposed on the Gross-Up Payment being repaid by the
Executive if such repayment results in a reduction in Excise Tax or a federal,
state or local income or employment tax deduction) plus any interest received by
the Executive on the amount of such repayment. If it is established pursuant to
a final determination of a court or an Internal Revenue Service proceeding or
the opinion of the Auditor that the Excise Tax exceeds the amount taken into
account hereunder (including by reason of any payment the existence or amount of
which cannot be determined at the time of the Gross-Up Payment), the Company
shall make an additional Gross-Up Payment, plus any interest and penalties, in
respect of such excess within thirty (30) days of the Company’s receipt of
notice of such final determination or opinion.

 

(v) All fees and expenses of the Auditor incurred in connection with this
agreement shall be borne by the Company.

 

6. NON-EXCLUSIVITY OF RIGHTS. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies for which
the Executive may qualify, nor shall anything in this Agreement limit or
otherwise affect such rights as the Executive may have under any contract or
agreement with the Company or any of its affiliated companies. Vested benefits
and other amounts that the Executive is otherwise entitled to receive under any

 

10



--------------------------------------------------------------------------------

plan, policy, practice or program of, or any contract of agreement with, the
Company or any of its affiliated companies on or after the Date of Termination
shall be payable in accordance with the terms of each such plan, policy,
practice, program, contract or agreement, as the case may be, except as
explicitly modified by this Agreement.

 

7. FULL SETTLEMENT. The Company’s obligation to make the payments provided for
in, and otherwise to perform its obligations under, this Agreement shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action that the Company may have against the Executive or others. In no event
shall the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement and such amounts shall not be reduced,
regardless of whether the Executive obtains other employment.

 

8. CONFIDENTIAL INFORMATION. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies and their
respective businesses that the Executive obtains during the Executive’s
employment by the Company or any of its affiliated companies and that is not
public knowledge (other than as a result of the Executive’s violation of this
Section 8) (“Confidential Information”). The Executive shall not communicate,
divulge or disseminate Confidential Information at any time during or after the
Executive’s employment with the Company, except with the prior written consent
of the Company or as otherwise required by law or legal process.

 

9. INDEMNIFICATION; ATTORNEYS’ FEES. The Company shall pay or indemnify the
Executive to the full extent permitted by law and the by-laws of the Company for
all expenses, costs, liabilities and legal fees which the Executive may incur in
the discharge of his duties hereunder. The Company also agrees to pay, as
incurred, to the fullest extent permitted by law, or indemnify Executive if such
payment is not legally permitted, for all legal fees and expenses that the
Executive may in good faith incur as a result of any contest (regardless of the
outcome) by the Company, the Executive or others of the validity or
enforceability of or liability under, or otherwise involving, any provision of
this Agreement, together with interest on any delayed payment at the applicable
federal rate provided for in Section 7872(f)(2)(A) of the Code.

 

10. SUCCESSORS. (a) This Agreement is personal to the Executive and, without the
prior written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company expressly to assume and agree to perform
this Agreement in the same manner and to

 

11



--------------------------------------------------------------------------------

the same extent that the Company would have been required to perform it if no
such succession had taken place. As used in this Agreement, “the Company” shall
mean both the Company as defined above and any such successor that assumes and
agrees to perform this Agreement, by operation of law or otherwise.

 

11. MISCELLANEOUS. (a) This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts, without
reference to its principles of conflict of laws. The captions of this Agreement
are not part of the provisions hereof and shall have no force or effect. This
Agreement may not be amended or modified except by a written agreement executed
by the parties hereto or their respective successors and legal representatives.

 

(b) All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to the Executive:

 

Charles K. Gifford

107 Summer Street

Manchester, MA 01944

 

If to the Company:

 

Fleet Financial Group, Inc.

One Federal Street

Boston, MA 02110

 

or to such other address as either party furnishes to the other in writing in
accordance with this Section 11(b). Notices and communications shall be
effective when actually received by the addressee.

 

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

 

(d) Notwithstanding any other provision of this Agreement, the Company may
withhold from amounts payable under this Agreement all federal, state, local and
foreign taxes that are required to be withheld by applicable laws or
regulations.

 

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provisions of, or to assert, any right under, this Agreement
(including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to paragraph (c) of Section 4) shall not be
deemed to be a waiver of such provision or right or of any other provision of or
right under this Agreement.

 

12



--------------------------------------------------------------------------------

(f) The Executive and the Company acknowledge that this Agreement supersedes any
other agreement, including the Prior Agreement (except to the extent the Prior
Agreement is referenced in Section 5(a)(i)), between them concerning the subject
matter hereof.

 

(g) The rights and benefits of the Executive under this Agreement may not be
anticipated, assigned, alienated or subject to attachment, garnishment, levy,
execution or other legal or equitable process except as required by law. Any
attempt by the Executive to anticipate, alienate, assign, sell, transfer,
pledge, encumber or charge the same shall be void. Payments hereunder shall not
be considered assets of the Executive in the event of insolvency or bankruptcy.

 

(h) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, and said counterparts shall constitute but one and the
same instrument.

 

(i) The obligations of the Company and the Executive under Sections 5 (including
without limitation Section 5(b)), 6, 7, 8, 9 and 10 (in addition to those under
Section 3(d)) shall survive the expiration or termination for any reason of this
Agreement.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of its Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.

 

FLEET FINANCIAL GROUP, INC. By:  

/s/ William C. Mutterperl

   

Title:

  Executive Vice President & General Counsel     /s/ Charles K. Gifford    

EXECUTIVE

 

13



--------------------------------------------------------------------------------

 

AMENDMENT TO

 

EMPLOYMENT AGREEMENT

 

The Employment Agreement by and between FLEET FINANCIAL GROUP, INC., a Rhode
Island corporation (the “Company”), and CHARLES K. GIFFORD (the “Executive”),
dated as of March 14, 1999 (the “Agreement”) is hereby amended, effective as of
February 7 , 2000, as set forth below.

 

  1. Section 5(a)(i)(A) of the Agreement is hereby restated in its entirety to
read as follows:

 

(A) the “Severance Payments” as defined in Section 6.1 of the Prior Agreement
(including without limitation payment to the Executive on account of the items
described in paragraph (C) of such Section 6.1), representing the amounts and
benefits to which the Executive would have been entitled under the Prior
Agreement, as determined by the Auditor no later than 30 days after the
execution of this Agreement, plus interest from the Effective Date to the date
of the payment of such Severance Payments (the “Interest Term”), at an annual
rate equal to the “prime” rate as in effect from time to time (subject to the
limitation that the average interest rate used during the Interest Term shall in
no event exceed 10%), compounded daily (the “New Severance Payment”), provided
that the Executive may elect to reduce the Severance Payments by the amount
described in paragraph (B) of Section 6.1 of the Prior Agreement and, in lieu
thereof, receive for a period of three years following the Date of Termination
the continuation of the benefits described in Section 3(f)(ii); and

 

  2. The following new Section 5(e) is hereby added immediately following
Section 5(d) of the Agreement.

 

(e) Notwithstanding anything contained in this Agreement to the contrary, the
Executive shall not be entitled to receive any of the payments set forth in this
Section 5 until the earlier of (i) such time as the limitations on deductibility
imposed by Section 162(m) of the Code are no longer applicable to remuneration
paid by the Company to the Executive and (ii) three (3) months following the
Date of Termination.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Company have caused this Amendment to
the Agreement to be entered into, as of the day and year set forth above.

 

/s/ CHARLES K. GIFFORD

CHARLES K. GIFFORD

 

FLEET BOSTON CORPORATION

By:  

/s/ EUGENE M. MCQUADE

Title:   Vice Chairman and Chief Financial Officer

 



--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

 

The Employment Agreement by and between FLEET FINANCIAL GROUP, INC. (now
FleetBoston Financial Corporation), a Rhode Island Corporation (the “Company”),
and Charles K. Gifford (the “Executive”), dated as of March 14, 1999 as amended
effective as of February 7, 2000 (the “Agreement”), is hereby further amended,
effective as of April 22, 2002, as set forth below.

 

The following is hereby added at the end of Section 10(a) of the Agreement:

 

Notwithstanding the above, the Executive may designate a beneficiary who will be
entitled to any portion of the payments under Section 5 (a)(i) to which the
Executive is entitled in the event of his death. The beneficiary may be
designated or changed by the Executive (without the consent of any prior
beneficiary) on a form provided by the Company and delivered to the Company
before his death. If no such beneficiary shall have been designated, or if no
designated beneficiary shall survive the Executive, such payments, if not
previously paid, shall be paid to the Executive’s estate.

 

IN WITNESS WHEREOF, the Executive and the Company have caused this Amendment to
the Agreement to be entered into, as of the day and year as set forth above.

 

/s/ CHARLES K. GIFFORD

Executive Signature

FLEETBOSTON FINANCIAL CORP.

/s/ M. ANNE SZOSTAK

By:  

M. Anne Szostak

Title:  

Executive Vice President

 



--------------------------------------------------------------------------------

 

THIRD AMENDMENT TO

EMPLOYMENT AGREEMENT

 

The Employment Agreement by and between FLEET FINANCIAL GROUP, INC. (now
FleetBoston Financial Corporation), a Rhode Island corporation (the “Company”),
and Charles K. Gifford (the “Executive”), dated as of March 14, 1999 amended
effective as of February 7, 2000 and April 22, 2002 (the “Agreement”), is hereby
further amended, effective as of October 1, 2002, as set forth below.

 

Section 5 (a)(i)(A) of the Agreement is hereby restated in its entirety to read
as follows:

 

(A) the “Severance Payments” as defined in Section 6.1 of the Prior Agreement
(including without limitation payment to the Executive on account of the items
described in paragraph (C) of such Section 6.1), representing the amounts and
benefits to which the Executive would have been entitled under the Prior
Agreement, as determined by the Auditor no later than 30 days after the
execution of this Agreement, plus interest from the Effective Date to the
effective date of this Third Amendment (the “Initial Interest Term”), at an
annual rate equal to the “prime” rate as in effect from time to time, compounded
daily, and interest from the effective date of this Third Amendment to the date
of payment of such Severance Payments (the “Second Interest Term”), at a rate
equal to the prior month 1 Year Constant Maturity Treasury rate as determined
each month by the Federal Reserve, compounded daily (subject to the limitation
that the average interest rate used during the Initial Interest Term and the
Second Interest Term shall in no event exceed 10%) (the “New Severance
Payment”); provided that the Executive may elect to reduce the Severance
Payments by the amount described in paragraph (B) of Section 6.1 of the Prior
Agreement and, in lieu thereof, receive for a period of three years following
the Date of Termination the continuation of the benefits described in Section 3
(f)(ii); and

 

IN WITNESS WHEREOF, the Executive and the Company have caused this Third
Amendment to the Agreement to be entered into as of the day and year set forth
above.

 

/s/ CHARLES K. GIFFORD

Charles K. Gifford

FLEETBOSTON FINANCIAL CORP.

By:  

/s/ M. ANNE SZOSTAK

Title:  

Executive Vice President

 